DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 6/20/2017. It is noted, however, that applicant has not filed a certified copy of the IN201721021636 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures in accordance with 37 CFR 1.84(h)(3).  In particular, seat 110, all of figure 2, the pusher ring 175, seat 160, and ball 155 from figures 3 and 5, and spring cartridge 195 from figure 5.
Further, formal drawings require that every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. (37 CFR 1.84(l)).  Figure 4 has lines that are too faint to determine the different shapes of the slotted ring.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claims 1, 3, 6, and 8 are objected to because of the following informalities:  
Claim 1, line 13, “a” should be inserted before “back side”.  
Claim 1, the last line, “the” or “said” should be inserted before "upstream/downstream”.
Claim 3, the last line, following “downstream”, “end” should be plural (i.e. “ends”).
Claim 6, line 2, “said” or “the” should be inserted before “direction”.
Claim 8, the last line, “said” or “the” should be inserted before “direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2, the use of the term “typically” makes the claim indefinite, as it is unclear if the claim is requiring the use of sheet metal or not.
Claim 5 is indefinite as it is unclear what materials would be considered “similar materials” to graphite and what materials would not be considered “similar materials” to graphite.  The metes and bounds of the claim cannot be ascertained.
Claim 7, lines 2-3 recite the limitation of “said pusher ring”.  There is insufficient antecedent basis for this limitation in the claim.  The recitation of the pusher ring is not introduced until claim 4.  Claim 7 currently depends from claim 1.
Claim 7, line 3 recites the limitation of “said spring”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (U.S. 5,275,191).
Bernard discloses a non-pressure relieving ball valve comprising: a stem (52) configured to perform ON/OFF operation (by rotation, as is known in the art) of the ball valve which facilitates flow of pressurized fluid in said ball valve; a ball (44) coupled to said stem and configured to restrict flow of pressurized fluid through said ball valve; a seat (86) abutting said ball to restrict the leakage of the pressurized fluid when the ball is in closed position; a sealing gasket (94, 96, 110, 119) configured to restrict the flow of said pressurized fluid through said ball valve from either side of said ball valve (fig. 5, at least in the same manner as the applicant’s device); a spring cartridge (130); a spring (162) disposed within said spring cartridge and configured to exert pressure on said seat towards said ball by allowing fluid to enter within a confined space of said spring cartridge (as there is a gap between 130 and 86) thereby increasing the sealing surface region through which the fluid exerts equivalent or larger force on said seat in direction towards said ball.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, claims 2, 5, and 7 as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan (U.S. 9,453,578) in view of Beson (U.S. 5,542,645).
Sundararajan discloses a non-pressure relieving valve comprising: a stem (19) configured to perform On/Off operation of the valve (as understood in the art) which facilitates flow of pressurized fluid in the valve; a valve (20) coupled to the stem and configured to restrict flow of pressurized fluid through the valve; a seat (at 208 in fig. 4, the component that includes 212) abutting the valve to restrict the fluid of pressurized fluid through the valve from either side of the valve; a sealing gasket (202 including 210 and 210 at the rear, alternatively only the two instances of 210) configured to restrict the flow of the pressurized fluid through the valve from either side of the valve (in a similar manner to the applicant’s device); a slotted ring (206, see claim 1 describing the trash ring as including a plurality of holes (i.e. slots, as the applicant does not specially define the term)) configured to be fitted to the valve between the seat and the sealing gasket (see fig. 5, as it is between the outermost extent of the seat and the outermost extent of the sealing gasket in the longitudinal direction); characterized in that, said 
Sundararajan does not appear to disclose the valve being a ball valve, as the valve of Sundararajan is a gate valve.
Beson teaches it was known in the art to interchangeably use a gate valve or a ball valve and have a similar seating assembly for either type of valve (see figs. 1 and 9 and also col. 4, ll. 49-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve type of Sundararajan by having the valve be a ball valve instead of a gate valve, as Beson teaches these types of valve are functional equivalents and a ball valve allows for rotary movement instead of reciprocating and the rotary actuation requires a smaller overall footprint of the device for the actuators.
Regarding claim 2, Sundararajan as modified discloses the claimed invention but does not appear to disclose the slotted ring being made of metal and non-metallic material, typically sheet metal.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the slotted ring to be metal and non-metallic material, since selection of a known material on the basis of its suitability for an intended purpose involves only routine skill in the art.  See MPEP2144.07.  The motivation for doing so would be to have the slotted ring be made of materials that are well-known, relatively inexpensive, readily available, and easy to manufacture as well as are durable and have relatively high in strength.
Regarding claim 3, Sundararajan as modified further discloses wherein the slotted ring is fitted inside the ball valve (inside the ball valve assembly, similar to the applicant’s being inside the assembly, 
Regarding claim 4, Sundararajan as modified further discloses a pusher ring (204) configured to compress the sealing gasket (at least is capable of compressing the sealing gasket due to the shape of the pusher ring, additionally, a force will be put on the sealing gasket by the pusher ring which will result in some sort of compression however small that may be) to provide sealing of the seat thereby restricting the flow of pressurized fluid through the valve from either side of the valve (in the same manner as the applicant’s device, see also col. 4, ll. 49-51 of Sundararajan).
Regarding claim 5, Sundararajan as modified discloses the claimed invention but does not appear to disclose the sealing gasket made of graphite and similar materials used for sealing.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the sealing gasket (either 202 or 210) of Sundararajan by having the material be graphite or other similar material, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  MPEP2144.07.  The motivation for doing so would be to provide a strong material for the sealing gasket that provides good leak prevention capabilities and is durable.
Regarding claim 6, Sundararajan as modified further discloses wherein the ball valve (ball taught by Beson) keeps fluid force that is acting on the seat in direction of the ball greater than the fluid force acting on the seat in direction opposite to the ball (Sundararajan as modified above is interpreted to meet these functional recitations as the structure as claimed by the applicant is the same as the structure of Sundararajan as modified above).
Regarding claim 7, Sundararajan as modified further discloses the ball valve including a body (25) that houses the ball (ball taught above by Beson, residing in the same position as the gate when 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753